EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on December 27, 2020.  It is noted that claims 1, 14 and 19 have been amended to include the previously indicated allowable subject matter of claims 3 and 16 (see the Non-Final Rejection mailed on 7/14/21).

The application has been amended as follows:

In claim 14, in line 5, the limitation “included in an imaging apparatus for diagnosis” has been deleted.
In claim 14, in line 31, a semi-colon has been added after the word “member”.

In claim 20, in line 6, the limitation “a first sealing member and a second” has been deleted and the limitation – the first sealing member and the second --- inserted therefor.
In claim 20, in line 7, the word “an” has been deleted and the word – the – inserted therefor.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793